McMurray, Presiding Judge.
On April 5, 1988, The Connecticut National Bank (“Connecticut National”) sold several lots in Alison Plaza Subdivision (“Plaza I”) and Alison Plaza II Subdivision (“Plaza II”) pursuant to the powers of sale contained in security deeds executed by defaulting property owners. On May 3, 1988, confirmation applications were filed against Ward W. Phillips and Anne Nipper Phillips (owners of lot 5, Plaza I), Elisabeth Richter (owner of lot 8, Plaza I), J. R. Oviedo (owner of lots 5 and 6, Plaza II), Roland D. Chance, Jr. (owner of lot 12, Plaza I), Larry M. Hoffman (owner of lots 9 and 10, Plaza I) and William Allen Cochrane (owner of lots 7 and 8, Plaza II). The superior court of the county in which the lots are located accepted the confirmation appli*478cations and directed that confirmation hearings be scheduled to determine the regularity of the foreclosure sales. The superior court also ordered Connecticut National to serve each of the defaulting property owners with “a copy of said Application and this Order ... at least five (5) days prior to the hearing thereon.” On August 16, 1988, an attorney acknowledged service for the defaulting property owners and waived “any further service from this date on behalf [of his clients].”
On September 6, 1988, a consensual order of consolidation was entered, bringing all of the confirmation applications into one proceeding. A confirmation hearing was conducted on April 24, 1989, and the defaulting property owners’ attorney acknowledged that he received proper notice of the confirmation hearing “two weeks ago or something like that. . . .”
On May 1, 1989, the superior court judge entered an order and confirmed the foreclosure sales. This appeal followed. Held:
' 1. The defaulting property owners contend in their first two enumerations that the confirmation applications are barred by a 30-day limitation period prescribed by OCGA § 44-14-161 (a). More specifically, the defaulting property owners cite OCGA § 9-11-4 (c) and argue that Connecticut National’s failure to serve them within 5 days after the 30-day limitation period resulted in a lapse of the statute of limitation, cutting off Connecticut National’s right to bring the confirmation proceedings. This reasoning is flawed.
OCGA § 44-14-161 (a) does not require that a debtor be served with notice of the application for confirmation within 30 days of the foreclosure sale, it prohibits the recovery of a deficiency judgment if a “person instituting [a non-judicial] foreclosure proceedings [does not], within 30 days after the sale, report the sale to the judge of the superior court of the county in which the land is located for confirmation and approval. . . .’’In confirmation proceedings, it is only required that a defaulting property owner be given at least five days notice before the confirmation hearing. OCGA § 44-14-161 (c). See Oviedo v. Conn. Nat. Bank, 194 Ga. App. 626 (391 SE2d 417) (1990).
In the case sub judice, it is not disputed that Connecticut National filed the confirmation applications within 30 days of the foreclosure sales and that the defaulting property owners received notice of the consolidated confirmation hearing at least five days prior thereto. Consequently, Connecticut National is not barred from prosecuting the confirmation applications.
2. In their third enumeration, the defaulting property owners contend the trial court erred “[i]n granting a supersedeas bond in the amount of $100,000.00.” They argue that $100,000 is “an exorbitant amount and thus . . . improper . . . .”
OCGA § 5-6-46 (a) vests the trial court with authority to order a supersedeas bond “in such amount as the court may require. . . .” *479There is nothing in the record to indicate that the trial court abused its discretion in ordering a $100,000 supersedeas bond. This enumeration is without merit.

Judgment affirmed.


Sognier, J., concurs. Carley, C. J., concurs specially.